      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ELECTRONIC PRIVACY INFORMATION
CENTER,

            Plaintiff,
                                                               Civil Action No. 18-00942
       v.                                                              TJK/DAR

FEDERAL TRADE COMMISSION,

            Defendant.




                            REPORT AND RECOMMENDATION

       Plaintiff, Electronic Privacy Information Center, brought this action against Defendant,

the Federal Trade Commission, on April 20, 2018, for injunctive and other relief pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. See Complaint (ECF No. 1) at 1. The

parties have since “reached an agreement in principle to resolve the merits of EPIC’s FOIA

claims.” Joint Status Report (Nov. 4, 2019) (ECF No. 27) at 1. Plaintiff filed a motion for

partial summary judgment to resolve the only remaining issue, attorney fees and costs. See

Plaintiff’s Motion for Partial Summary Judgment on Attorney’s Fees and Costs (“Plaintiff’s

Motion”) (ECF No. 28). Plaintiff’s Motion was referred to the undersigned United States

Magistrate Judge for a Report and Recommendation. See Minute Order (Feb. 10, 2020). Upon

consideration of the entire record and, for the reasons that follow, the undersigned recommends

that Plaintiff’s Motion be denied.
       Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 2 of 16
Electronic Privacy Information Center v. Federal Trade Commission


BACKGROUND

        On March 20, 2018, Plaintiff made a FOIA request to Defendant. See Exhibit A, Stearns

Declaration (“FOIA Request”) (ECF No. 29-2). Plaintiff represented that Defendant had issued

a “Preliminary Order against Facebook in 2011 and then a Final Order in 2012” related to

Facebook’s alleged failure to keep promises to consumers related to the privacy of Facebook

user information. See id. at 2-3. Pursuant to the 2012 Final Order, Defendant required Facebook

to implement a privacy program which would be assessed through biennial reports produced to

Defendant. Id. at 4-5. Plaintiff’s FOIA request included five categories of records relevant to

these assessments:

        (1) The 2013 Facebook Assessments;
        (2) The 2015 Facebook Assessments;
        (3) The 2017 Facebook Assessments;
        (4) All records concerning the person(s) approved by the FTC to undertake the Facebook
        Assessments; and
        (5) All records and communications between the FTC and Facebook regarding the
        Facebook Assessments.

Id. at 1.

        In response to the FOIA requests of Plaintiff and others, Defendant released records

responsive to the first three categories to Defendant’s “online reading room” website with

“redactions” on April 16, 2018. See Memorandum of Points and Authorities in Opposition to

Plaintiff’s Motion for Partial Summary Judgment on Attorney’s Fees and Costs (“Defendant’s

Opposition”) at 14-19, 15 (“Statement of Undisputed Material Facts”); Plaintiff’s Reply at 4-6

(not disputing that Defendant’s assertions with respect to the first three categories). One day

later, on April 17, 2018, Defendant informed Plaintiff via email that it would “be unable to

respond . . . within the statutory 20-business day deadline as codified un 5 U.S.C. §

552(a)(6)(A)(i).” Email from Jonathan Hill to Enid Zhou, Exhibit C, Stearns Declaration (the



                                                 2
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 3 of 16
Electronic Privacy Information Center v. Federal Trade Commission


“Initial FOIA Response”) (ECF No. 29-2). Defendant asserted that two “unusual circumstances”

applied to Plaintiff’s request such that an extension of the deadline was appropriate. Id.

Specifically, Defendant maintained that it would need to search offices that were separate from

the office processing Plaintiff’s request and that Defendant would need to consult with other

agencies or agency components with a substantial interest in the requested material. Id.

       Plaintiff filed its Complaint on April 20, 2018. Statement of Undisputed Material Facts

at 15. Defendant filed an answer on May 24, 2018. Id. at 16. On June 5, 2018, the Court

ordered the parties to “file a joint proposed schedule for briefing or disclosure by June 26, 2018.”

Minute Order (June 5, 2018). The parties informed the Court that on June 26, 2018, Defendant

released further records under its webpage dedicated to frequently requested documents. Joint

Status Report (June 26, 2018) (ECF No. 7); see also Declaration of Dione Jackson Stearns

(“Stearns Declaration”) (ECF No. 29-1) ¶ 27. Through the course of several further court-

ordered status reports, Defendant shared that it had located other responsive records and

identified a timeline for when those records would be released. See, e.g., Joint Status Report

(July 26, 2018) (ECF No. 8). Later, the parties shared that Defendant had released responsive

records as of October 19, 2018 and that the “substantive issues in the action” had been resolved.

See Joint Status Report (Sept. 27, 2019) at 1. During the pendency of this action, Defendant

ultimately released 152 pages of records responsive to the fourth category of Plaintiff’s request

and 452 partially redacted pages of records responsive to the fifth category. Statement of

Undisputed Material Facts at 18-19. Defendant also supplemented its original production in

response to categories one through three to include 194 additional pages. Stearns Declaration ¶

27.




                                                 3
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 4 of 16
Electronic Privacy Information Center v. Federal Trade Commission


CONTENTIONS OF THE PARTIES

        Plaintiff argues that it is eligible to recover fees and costs for two reasons. First, pointing

to a minute order, Plaintiff maintains that it obtained a court order which obligated Defendant to

produce records. See Memorandum of Points and Authorities in Support of Plaintiff’s Motion

for Partial Summary Judgment on Attorney’s Fees and Costs (“Plaintiff’s Memorandum”) (ECF

No. 28-1) at 11-13. Second, Plaintiff relies on the “catalyst theory” of causation to argue that its

lawsuit “accelerated the search for responsive records” and caused records to be released that

might not have otherwise been released due to Facebook’s opposition. Id. at 13-15.

        Plaintiff argues that it is entitled to recover fees and costs because all four factors that this

Court must consider weigh in favor of granting Plaintiff’s Motion. Id. at 15-16. In arguing that

the first factor, the public benefit, weighs in Plaintiff’s favor, Plaintiff contends that it furthered

the public’s interest in whether Facebook has complied with Defendant’s orders and, in so doing,

aided the public’s “fund of information” concerning privacy debates and the effectiveness of

Defendant’s actions. Id. at 16-18. Plaintiff maintains that the second and third factors, the

nature of Plaintiff’s interest in the records and the commercial benefit to Plaintiff, weigh in favor

of granting Plaintiff’s Motion because Plaintiff is a non-profit research organization and the

release of records benefitted only the public. Id. at 18. Plaintiff argues that the fourth factor

weighs in favor of Plaintiff because Defendant had no reasonable legal basis to withhold

responsive documents. Id. at 19. Plaintiff lastly asserts that it is also entitled to recover fees

incurred in briefing its instant motion. Id.

        In opposition to Plaintiff’s Motion, Defendant argues that Plaintiff is not eligible for an

award of attorney fees because the June 30, 2018 Minute Order did not order the production of

records. Defendant’s Opposition at 6-7. Defendant maintains that, through the Minute Order,



                                                   4
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 5 of 16
Electronic Privacy Information Center v. Federal Trade Commission


the Court only ordered the parties to file a further status report. Id. Defendant contends that

Plaintiff’s argument concerning the “catalyst theory” of causation must also fail because several

factors indicate that Plaintiff’s filing of its Complaint did not cause Defendant to release records.

Id. at 7-8. Defendant maintains that leading up to Plaintiff’s FOIA Request and afterwards,

Defendant “was working methodically to respond to [Plaintiff’s] and other pending requests for

the Facebook-related records.” Id. Relatedly, Defendant argues that Plaintiff did not accelerate

the search for responsive records, as the record indicates that Defendant diligently worked to find

responsive records, satisfy confidentiality concerns, and ensure that Plaintiff was satisfied with

the production of records. Id. at 8-11. In responding to Plaintiff’s arguments concerning

entitlement to attorney fees, Defendant does not address the first three factors, but instead, argues

that the fourth factor should be dispositive and weighs against a finding of entitlement because

Plaintiff does not claim that Defendant withheld or opposed disclosure of responsive documents.

Id. at 11-12.

       In reply, Plaintiff disputes Defendant’s characterization of Plaintiff’s Complaint as

untimely. Plaintiff’s Reply in Support of Its Motion for Partial Summary Judgment on

Attorney’s Fees and Costs (“Plaintiff’s Reply”) (ECF No. 30) at 2. Plaintiff also points to

several facts which it contends Defendant ignored in its Opposition. Id. at 2-3. In support of its

argument that it is entitled to recover attorney fees, Plaintiff argues that the Court’s minute order

“was clearly an operationalization of the parties’ proposed production schedule,” and thus was a

court order which changed the legal relationship between Plaintiff and Defendant. Id. at 3-4.

Further, Plaintiff maintains that its “catalyst theory” is supported by Defendant’s release of

records responsive to the fourth and fifth categories of its FOIA Request. Id. at 4-5. Plaintiff

argues that despite Defendant’s request for records from agency components, Defendant never



                                                  5
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 6 of 16
Electronic Privacy Information Center v. Federal Trade Commission


proposed a schedule for responding to these records until this litigation. Id. Plaintiff further

submits that there was no cause for Defendant’s delay because Plaintiff’s request was not overly

broad and Defendant’s consultation with private parties was not required by law. Id. at 6-8.

        Lastly, Plaintiff argues that Defendant has conceded that the first three factors

determining entitlement to attorney fees weigh in favor of entitlement. See id. at 8. Plaintiff

maintains that Defendant misconstrues the law regarding the fourth factor because the fourth

factor can only be dispositive where “the legal basis for holding the records is correct.” Id. at 8-9

(citations omitted). Moreover, Plaintiff argues that Defendant misconstrues the facts because

Defendant was not diligent in responding to Plaintiff’s FOIA Request. Id. at 9.



STATUTORY FRAMEWORK

        In a FOIA action, a court “may assess against the United States reasonable attorney fees

and other litigation costs reasonably incurred in any case under this section in which the

complainant has substantially prevailed.” Morley v. CIA, 894 F.3d 389, 391 (D.C. Cir. 2018)

(citing 5 U.S.C. § 552(a)(4)(E)(i)) (emphasis added). A court determining whether to assess

attorney fees must consider two questions: whether the plaintiff is “eligible” for an award of fees

and costs, and if so, whether the plaintiff is “entitled” to such an award. See, e.g., Coffey v.

United States Bureau of Land Mgmt., No. CV 16-00564 CRC/DAR, 2018 WL 5044247, at *2

(D.D.C. Aug. 31, 2018), adopted, 2018 WL 5044243 (D.D.C. Oct. 1, 2018) (citing Codrea v.

Bureau of Alcohol, Tobacco, Firearms and Explosives, 272 F. Supp. 3d 49, 52 (D.D.C. 2017)

and Conservation Force v. Jewell, 160 F. Supp. 3d 194, 201 (D.D.C. 2016)). Thus, a court

“evaluates, first, whether the plaintiff ‘substantially prevailed,’ such that the plaintiff is ‘eligible’

for attorney fees, and, if so, then evaluates whether certain factors suggest the plaintiff is



                                                    6
       Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 7 of 16
Electronic Privacy Information Center v. Federal Trade Commission


‘entitled’ to attorney fees.” Codrea, 272 F. Supp. 3d at 52 (citations and internal quotation

marks omitted); see also Conservation Force, 160 F. Supp. 3d at 202 (a plaintiff who

demonstrates eligibility to recover fees and costs “must next” demonstrate entitlement) (citation

omitted).

         To satisfy the eligibility requirement, a plaintiff must show that he or she “substantially
         prevailed” in the underlying FOIA litigation by gaining relief from either: “(I) a judicial
         order, or an enforceable written agreement or consent decree; or (II) a voluntary or
         unilateral change in position by the agency, if the complainant’s claim is not substantial.”
         5 U.S.C. § 552 (a)(4)(E)(ii). Under the first prong, the claimant substantially prevails when
         ‘the order changed the legal relationship between [the parties],’ and [ ] the plaintiff ‘was
         awarded some relief on the merits of his claim.’” Judicial Watch, Inc. v. FBI, 522 F.3d
         364, 367 (D.C. Cir. 2008) (internal quotation marks omitted) (quoting Davy v. CIA (“Davy
         I”), 456 F.3d 162, 165 (D.C. Cir. 2007)). Under the second prong, or “catalyst theory,”
         attorney’s fees may be awarded solely due to a change in an agency’s positions, for
         example, when the plaintiff’s lawsuit “substantially caused the government to release the
         requested documents before final judgment.” Brayton, 641 F. 3d at 524-25; Elec. Privacy
         Info Ctr. V. U.S. Dep’t of Homeland Sec., 811 F. Supp. 2d 216, 232 (D.D.C. 2011) (“The
         key question under this ‘catalyst theory’ is whether “the institution and prosecution of the
         litigation cause[d] the agency to release the documents obtained during the pendency of
         the litigation.’” (alteration in original) (quoting Church of Scientology of Cal. V. Harris,
         653 F.2d 584, 587 (D.C. Cir. 1981))).

Poitras v. Dep’t of Homeland Sec., Civil Action No. 15-1091 (BAH), 2019 WL 1569561, at *5

(D.D.C. Apr. 11, 2019). Ultimately, “the question is whether hard evidence—beyond temporal

proximity—supports the inference that the plaintiff’s lawsuit caused the document release or

other requested relief.” Conservation Force, 160 F. Supp. 3d at 206.



DISCUSSION 1


1
  Plaintiff moves for attorney fees and costs pursuant to two separate Federal Rules of Civil Procedure which
provide two distinct standards for review. See Plaintiff’s Motion at 1 (citing Federal Rules of Civil Procedure 54(d)
and 56(a)). The undersigned construes Plaintiff’s Motion as a motion for attorney fees and costs pursuant to Rule
54(d) and 5 U.S.C. § 552(a)(4)(E)(i). See Gerhard v. Fed. Bureau of Prisons, 258 F. Supp. 3d 159, 164 (D.D.C.
2017) (construing pro se party’s opposition to motion for summary judgment as a motion for costs); Gardill v. Dist.
of Columbia, 930 F. Supp. 2d 35, 37 n.1 (D.D.C. 2013) (indicating, in action under the Individuals with Disabilities
Education Act, that “the typical summary judgment standard is inapplicable” to a motion for attorney fees because
statutory provisions govern the standard of review). In so doing, the undersigned evaluates the record as a whole
and does not view the facts in the light most favorable to the non-moving party. Under a summary judgment

                                                          7
       Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 8 of 16
Electronic Privacy Information Center v. Federal Trade Commission


    A. Plaintiff Is Not Eligible for Attorney Fees and Costs

         1. Plaintiff Did Not Obtain an Order Obligating Defendant to Produce Records By
            a Certain Date

         A FOIA plaintiff is eligible for attorney fees and costs if the requester “has substantially

prevailed . . . through . . . a judicial order[.]” 5 U.S.C. § 552(a)(4)(E)(ii). A joint stipulation

approved by a court can be such a judicial order. See Judicial Watch, Inc. v. Dep’t of Justice,

774 F. Supp. 2d 225, 227-29 (D.D.C. 2011) (collecting cases and holding that, where a parties’

stipulation is approved by a court and the court orders an agency to complete production by a

certain date, the court has entered a “judicial order” for eligibility purposes). A stipulation

approved by a court is a “judicial order” if, after the approval of the stipulation, an agency is

under “judicial direction to produce documents by certain dates” or otherwise be subject to

contempt sanctions. Judicial Watch, Inc. v. F.B.I., 522 F.3d 364, 368 (D.C. Cir. 2008) (quoting

Davy, 456 F.3d at 166). Where a court enters an order without requiring production by a certain

date, however, such an order does not create eligibility. See Summers v. Dep’t of Justice, 569

F.3d 500, 505 (D.C. Cir. 2009) (holding that “status reports do not affect a ‘court-ordered change

in the legal relationship between the plaintiff and the defendant’”); Conservation Force, 160 F.

Supp. 3d at 204 (D.D.C. 2016) (holding that an order requiring an agency to either justify

withholdings or produce documents was not a “production order”).

         The order at issue here required the parties to “file another joint status report by October

20, 2018.” Minute Order (July 30, 2018). Just as the orders in Summers did “no more than to

join with the plaintiff in filing status reports updating the court[,]” the July 30, 2018 Minute



standard, the undersigned would still recommend that Plaintiff’s Motion be denied because, drawing “all justifiable
inferences” in favor of Defendant, Defendant has demonstrated that material facts preclude summary judgment in
Plaintiff’s favor concerning Plaintiff’s eligibility for and entitlement to attorney fees and costs. Aguiar v. Drug Enf’t
Admin., 865 F.3d 730, 735 (D.C. Cir. 2017) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).


                                                           8
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 9 of 16
Electronic Privacy Information Center v. Federal Trade Commission


Order did not create “a court-ordered change in the legal relationship between the plaintiff and

the defendant.” 569 F.3d at 505. While Defendant predicted, and the parties anticipated, certain

dates for production of records in a previous status report, these were not the kind of unequivocal

stipulations to produce records that were at issue in Judicial Watch. Compare Joint Status

Report (ECF No. 8) (“The FTC currently estimates that the final release will be made on or

before October 10, 2018.”) with Judicial Watch, 774 F. Supp. 2d at 228 (“On or before

September 15, 2006, DOJ shall complete production of all records responsive to Plaintiff’s

January 6, 2006 Freedom of Information Act request that are not subject to claims of

exemption.”). More importantly, the Court did not order any production in the July 30, 2018

Minute Order. Compare Minute Order (July 30, 2018) (“[I]t is hereby ORDERED that the

parties shall file a further joint status report by October 28, 2019.”) with Judicial Watch, 774 F.

Supp. 2d at 228 (indicating that the court “approve[d] of the parties’ stipulations” and ordered

that “the parties shall be governed by the deadlines set forth therein”). Thus, the undersigned

finds that the July 30, 2018 Minute Order was not a “judicial order” within the ambit of 5 U.S.C.

§ 522(a)(4)(E)(ii).



        2. Plaintiff Is Not Eligible For Attorney Fees and Costs Under a “Catalyst Theory”

        A FOIA plaintiff may also be eligible for attorney fees and costs if the plaintiff “obtained

relief through . . . a voluntary or unilateral change in position by the agency, if the [plaintiff]’s

claim is not insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii). Under this “catalyst” theory, a plaintiff

is eligible if the plaintiff’s suit “substantially caused the government to release the requested

documents before final judgment.” Brayton v. Office of the U.S. Trade Representative, 641 F.3d

521, 524-25 (D.C. Cir. 2011). “Although ‘the mere filing of the complaint and the subsequent



                                                   9
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 10 of 16
Electronic Privacy Information Center v. Federal Trade Commission


release of documents is insufficient to establish causation,’ . . . ‘it is certainly a salient factor’ in

the analysis[.]” Elec. Privacy Info. Ctr. v. Dep’t of Homeland Sec., 811 F. Supp. 2d 216, 232

(D.D.C. 2011) (citations omitted). If an “unavoidable delay accompanied by due diligence in the

administrative process was the actual reason for the agency’s failure to respond to a request, then

it cannot be said that the complainant substantially prevailed in [its] suit.” Id. (citing Church of

Scientology of California v. Harris, 653 F.2d 584, 587 (D.C. Cir. 1981)). The issue of whether

delay is unavoidable, or accompanied by due diligence, is a case-specific determination, which

takes into account the scope of a FOIA plaintiff’s request; whether the agency has been

transparent; the nature of an agency’s backlog; whether the agency began its search for records

prior to the FOIA plaintiff filing suit, and the extent of the agency’s delays. See Elec. Privacy

Info. Ctr. v. United States Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 42-43 (D.D.C. 2016)

(collecting cases and holding that agency’s “lack of transparency,” minimal work prior to FOIA

Plaintiff filing suit, and unreasonable delays weighed in favor of eligibility).

        Here, Defendant diligently responded to Plaintiff’s request before and after Plaintiff filed

its Complaint. For all categories of Plaintiff’s request, Defendant engaged multiple offices to

find responsive documents prior to the filing of Plaintiff’s Complaint and collected records from

those offices. See Stearns Declaration ¶¶ 13-17. Defendant released partial responses to the

first, second, and third categories of Plaintiff’s request less than a month after Plaintiff sent its

request. Statement of Undisputed Material Facts at 15; Plaintiff’s Reply at 4-6 (not disputing

Defendant’s assertions with respect to the first three categories). Defendant, at the same time,

was determining whether any documents could be further released in response to the first,

second, and third categories. Stearns Declaration ¶ 21. Defendant notified Plaintiff that

Defendant would not respond to Plaintiff’s request within the 20-day deadline because Plaintiff’s



                                                    10
      Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 11 of 16
Electronic Privacy Information Center v. Federal Trade Commission


request presented “unusual circumstances.” Initial FOIA Response. Thus, before Plaintiff filed

suit, Defendant was working with reasonable diligence and transparency to respond. During the

course of this brief and uncontentious litigation, Defendant continued to diligently search for and

produce, on a rolling basis, responsive documents. Based on this diligence before and after

Plaintiff filed its Complaint, the undersigned finds that Plaintiff’s Complaint did not substantially

cause or accelerate the production of records here. 2

         To the extent there was some delay, this delay was unavoidable. Plaintiff urges the Court

to find to the contrary, at least with respect to categories four and five of Plaintiff’s request,

through which Plaintiff sought “[a]ll records concerning the person(s) approved by the FTC to

undertake the Facebook Assessments [and] [a]ll records and communications between the FTC

and Facebook regarding the Facebook Assessments.” FOIA Request at 1. For these documents,

however, Defendant was obligated to notify both PricewaterhouseCoopers, “the person(s)

approved by the FTC to undertake the Facebook Assessments[,]” and Facebook, of the

possibility that documents provided to Defendant “may be disclosed,” after which these third

parties could bring an action “to restrain disclosure.” Id.; 15 U.S.C. § 57b-2(c). Defendant

notified Facebook before Plaintiff filed its Complaint and Facebook did, in fact, intervene in this

action. See Order (Aug. 28, 2019) (ECF No. 21); Stearns Declaration ¶ 23. Plaintiff maintains

that the law does not “require a consultation period between the agency and private companies.”

Plaintiff’s Reply at 7. Nonetheless, if Defendant had not engaged with Facebook and

PricewaterhouseCoopers, Defendant risked a lawsuit by either or both of these entities. Thus,




2
  Plaintiff makes a related argument that Defendant never “proposed a schedule for production of category 4 and 5
records” until Plaintiff suggested a schedule during this litigation. See Plaintiff’s Reply at 5. The undersigned finds
that this schedule would have likely been the same given the diligence described supra.

                                                          11
     Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 12 of 16
Electronic Privacy Information Center v. Federal Trade Commission


Defendant faced a delay either way and Plaintiff’s suggestion that it was avoidable is

speculative.

       Moreover, Defendant asserts, and Plaintiff does not appear to challenge, that Defendant

needed to consult with other offices in order to adequately respond to Plaintiff’s request, another

factor causing delay. Stearns Declaration ¶¶ 13-17; Initial FOIA Response. In sum, Defendant

coordinated with multiple offices within the agency and two interested third parties, all while

ensuring that Plaintiff was satisfied with production. Completing this production within six

months evinces diligence under these circumstances. Given that these causes for delay would

have existed if Plaintiff had not filed suit, the undersigned cannot conclude that Plaintiff’s suit

caused or accelerated production in this action.

       Plaintiff urges the Court to consider Electronic Privacy Information Center. v. United

States Department of Homeland Security as support for its catalyst theory, but two key facts

distinguish that case from the instant action. 218 F. Supp. 3d at 27. First, in the cited action

against the Department of Homeland Security, the extent of the agency’s delay prior to litigation

was extreme and the reasons for delay were inadequate. The agency there received Plaintiff’s

request on July 26, 2011 and represented that it had, before the filing of the complaint, merely

“tasked out the search” and had “discussions” within the agency concerning how to proceed. Id.

at 42. The agency did not represent to the court “what concrete steps it was taking” before the

filing of the complaint and, in fact, conceded that Plaintiff’s complaint “accelerated” the search.

Id. Here, by contrast, Defendant represents that its FOIA Unit categorized Plaintiff’s request and

sent requests for documents to specific employees within separate offices before Plaintiff filed its

Complaint. Stearns Declaration ¶¶ 6-17. Those offices provided parts of Plaintiff’s request to

the FOIA Unit, which were then uploaded to Defendant’s FOIA reading room. See id. These are



                                                   12
     Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 13 of 16
Electronic Privacy Information Center v. Federal Trade Commission


“concrete steps” showing that Defendant was already responding to Plaintiff’s request in a

diligent manner. Elec. Privacy Info. Ctr., 218 F. Supp. 3d at 42.

       Second, the Department of Homeland Security attempted to argue that the broad scope of

Plaintiff’s request at issue was the cause of any delay. The court found that this factor weighed

in favor of eligibility because the agency waited over a year after receiving the FOIA request to

raise the issue. Id. at 34, 43. By contrast, Defendant here forthrightly raised the issues causing

any delay, worked quickly to resolve them, and released records on a rolling basis. See Initial

FOIA Response; Joint Status Report (June 26, 2012). Plaintiff nonetheless argues that the lack

of broad search terms means that Defendant should have released records earlier, particularly

with respect to the fourth and fifth categories of Plaintiff’s request. See Plaintiff’s Reply at 7.

Plaintiff is correct that its request was not overbroad; however, that circumstance alone does not

render Defendant’s delay avoidable. As previously discussed, Defendant released records before

Plaintiff filed suit and some minimal delays were unavoidable because Defendant had to notify

Facebook and PricewaterhouseCoopers, acquire records across multiple offices, and process

hundreds of pages of records. Under these circumstances, the scope of Plaintiff’s request neither

supports nor detracts from a finding of diligence.

       Plaintiff also argues that absent this litigation, Defendant would not have “overcome the

opposition of Facebook to release all of the records included in the final production.” Plaintiff’s

Reply at 8. This argument implies a highly speculative chain of causation whereby Plaintiff

caused Defendant to cause Facebook to not interfere with Defendant’s production of records.

The process of notifying Facebook and convincing Facebook not to oppose Defendant’s

production, however, started prior to Plaintiff filing suit. See Stearns Declaration ¶ 23. There is

no reason to conclude that Defendant would not have achieved the same result without Plaintiff



                                                  13
     Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 14 of 16
Electronic Privacy Information Center v. Federal Trade Commission


filing suit. Thus, the fact that Facebook did not file its own suit or otherwise move to protect

information Facebook submitted to Defendant does not support Plaintiff’s catalyst theory.

        For all of the foregoing reasons, the undersigned finds that Plaintiff is not eligible for an

award of attorney fees and costs. The undersigned therefore recommends that Plaintiff’s Motion

be denied on that ground.



    B. In the Alternative, Plaintiff Is Not Entitled to Attorney Fees and Costs

        As Defendant effectively concedes, the first, second, and third factors for entitlement

weigh in favor of a finding of entitlement. See Defendant’s Opposition at 11-12. Nonetheless,

the undersigned alternatively recommends denial of Plaintiff’s Motion because the fourth factor

weighs against such a finding and is dispositive. This “final factor of the fee entitlement analysis

concerns ‘whether the agency’s opposition to disclosure ‘had a reasonable basis in law,’ and

whether the agency ‘had not been recalcitrant in its opposition to a valid claim or otherwise

engaged in obdurate behavior.’” Judicial Watch, 878 F. Supp. 2d at 237 (quoting Davy, 550

F.3d at 1162). The purpose of the fourth factor is to “disincentivize requesters from complaining

about reasonable withholdings while incentivizing the government to promptly turn over—

before litigation is required—any documents that it ought not withhold.” Davy, 550 F.3d at 1166

(Tatel, J., concurring). The agency bears the burden of demonstrating “that it had a[ ] colorable

or reasonable basis for not disclosing the material until after [the plaintiff] filed suit.” Judicial

Watch, 878 F. Supp. 2d at 237 (quoting Davy, 550 F.3d at 1163). “If the Government’s position

is correct as a matter of law, that will be dispositive.” Id. (citation omitted). If an agency’s

position is merely “colorable,” the fourth factor will not be dispositive but instead will be




                                                  14
     Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 15 of 16
Electronic Privacy Information Center v. Federal Trade Commission


“weighed along with other relevant considerations in the entitlement calculus.” Id. (citation

omitted).

       The only reason that Defendant did not produce records before Plaintiff filed suit was, as

Defendant stated in an email to Plaintiff on April 17, 2018, Plaintiff’s request presented “unusual

circumstances” such that Defendant could not produce all records within twenty days. FOIA

Response (citing 5 U.S.C. § 552(a)(6)(B)(iii)). Defendant filed suit three days later. See

Complaint. Defendant asserts, and Plaintiff does not dispute, that the request necessitated

searches within offices other than the FOIA Unit, and required consultation with two or more

“agency components.” FOIA Response (citing 5 U.S.C. § 552(a)(6)(B)(iii)); see also Stearns

Declaration ¶¶ 13-17.

       As Plaintiff points out, Defendant also should have complied with the FOIA’s procedural

requirement to provide a “date on which a determination is expected to be dispatched” when first

asserting unusual circumstances. Plaintiff’s Reply at 2; 5 U.S.C. § 552(a)(6)(B)(i). Nonetheless,

the key question here is whether Defendant’s withholding of records based on unusual

circumstances was “correct as a matter of law.” Judicial Watch, 878 F. Supp. 2d at 237. There

is no dispute that unusual circumstances existed and that, as a result, Defendant had at least three

days beyond the typical twenty-day deadline in which to provide a substantive response. 5

U.S.C. § 552(a)(6)(B)(i)-(ii). Defendant was therefore “correct as a matter of law” prior to

Plaintiff filing its Complaint. Judicial Watch, 878 F. Supp. 2d at 237 (citation omitted). In these

circumstances, the fourth factor is dispositive of Plaintiff’s entitlement to attorney fees and costs.

See Judicial Watch, 878 F. Supp. 2d at 237; see also Davy, 550 F.3d at 1166 (Tatel, J.,

concurring) (indicating that a purpose of the fourth factor is to “disincentivize requesters from

complaining about reasonable withholdings”).



                                                  15
     Case 1:18-cv-00942-TJK-DAR Document 33 Filed 06/16/20 Page 16 of 16
Electronic Privacy Information Center v. Federal Trade Commission


       For all of the foregoing reasons, the undersigned finds that Plaintiff is not entitled to an

award of attorney fees and costs. The undersigned therefore alternatively recommends that

Plaintiff’s Motion be denied on that ground.




CONCLUSION

       For all of the foregoing reasons, it is, on this 16th day of June, 2020,

       RECOMMENDED that Plaintiff’s Motion for Partial Summary Judgment on Attorney’s

Fees and Costs (ECF No. 28) be DENIED.
                                                                              Deborah A.
                                                                              Robinson
                                                                              2020.06.16
                                                                              14:47:40 -04'00'
                                                              DEBORAH A. ROBINSON
                                                              United States Magistrate Judge


      Within fourteen days, either party may file written objections to this report and
recommendation. The objections shall specifically identify the portions of the findings and
recommendations to which objection is made and the basis of each such objection. In the
absence of timely objections, further review of issues addressed herein may be deemed
waived.




                                                 16
